Per Curiam.

In this small claims action, 10 plaintiffs recovered $218.68 each, based on the travel agent’s misrepresentations and failure to provide travel arrangements in Israel. Plaintiffs claimed they were deprived of three days of touring plus other inconveniences due to the apparent poor planning of the agent and his failure to make necessary and proper arrangements.
The law presently lacks clarity with respect to the relationship between the travel agency and its clients. Since the traveler who deals with a retail agent has no contact with the wholesaler, it is our opinion the retail agent must be held responsible, irrespective of any disclaimer in the brochure. In the case at bar, the disclaimer is ineffective, in any event, since the travel agent represented itself as an agent of an undisclosed principal. An *751agent is liable for his acts, even though the other party knows he is acting as an agent, if the identity of the principal is not disclosed. (See Unger v. Travel Arrangements, 25 A D 2d 40, 47; Ell Dee Clothing Co. v. Marsh, 247 N. Y. 392.)
The judgment should be affirmed, without costs.
Concur — Hogan, P. J., Pittoni and McCullough, JJ.
Judgment affirmed, etc.